Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                DETAILED ACTION
                                            Status of the Application
1.  Claims 1-21 are pending and considered for examination.
                                                        Priority
2. This application filed on December 16, 2019 which claims benefit of US 62/780,570 filed on December 17, 2018. 
3.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
4.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ke et al. (US 2016/0237488) in view of Kauppinen (US 2012/0157333).
          Ke et al. teach a method of claim 1, 9, comprising: providing a solid surface, a surface oligonucleotide bound to the solid surface and having a free 3’ end, and a template polynucleotide bound to the solid surface and having a free 3’ end, wherein at least a portion of the free 3’ end of the template polynucleotide is configured to hybridize to at least a portion of the surface oligonucleotide such that a copy polynucleotide may be synthesized by extending the surface oligonucleotide using the template polynucleotide as a template (see entire document, at least para 0025-0044: indicating immobilized nucleic acids and primers and generating extension products);
         providing a sequencing oligonucleotide wherein the sequencing oligonucleotide hybridizes to the at least the portion of the free 3’ end of the template polynucleotide with greater affinity than the surface oligonucleotide (see entire document, at least para 0045-0049: indicating adding a sequencing oligonucleotide that is not immobilized to a solid support); and 
         extending the sequencing oligonucleotide using the template polynucleotide as a template and extending the sequencing oligonucleotide is a step in a process for sequencing a portion of the template polynucleotide  (see entire document, at least 0047-0049, 0131; indicating sequencing by synthesis and/or sequencing by ligation).

      With reference to claim 10, Ke et al. teach that the sequencing process sequences a second index sequence of the template polynucleotide (see entire document, at least para 0110-0121). 
        With reference to claim 11-12, Ke et al. teach that the method further comprises hybridizing an index primer to the template polynucleotide and extending the index (adaptor) primer using the template polynucleotide as a template to sequence a first index sequence of the template polynucleotide, wherein the first index sequence is different than the second index sequence wherein said hybridizing the index primer to the template polynucleotide and extending the index primer to sequence the first index sequence occurs prior to sequencing the second index sequence (see entire document, at least para 0110-0121).
   With reference to claim 13-19, Ke et al. teach further comprising hybridizing a first read primer to the template polynucleotide and extending the first read primer using the template polynucleotide as a template to sequence a first read sequence of the template polynucleotide, and occurs after sequencing the first index sequence and synthesizing the copy polynucleotide by extending the surface oligonucleotide using the template polynucleotide as a template (see entire document, at least para 0131-0133, 0155-159 use of additional primers(read primers) and synthesizing complementary strands).

           However Ke et al. did not specifically teach sequencing oligonucleotide having greater affinity than the surface bound oligonucleotide in hybridizing to the template. 
   With reference to claims 1, 3-8, Kauppinen  et al. teach modified oligonucleotides or high affinity oligonucleotides having duplex stabilizing properties, decrease self-annealing  and their use in nucleic acid hybridization including use of said oligonucleotides in sequencing (see entire document, at least para 0018-0020, 0406, 0548-0551, 0559) wherein the modified oligonucleotides comprise locked nucleotides (LNA) (see entire document, at least para 0034-0040, 0267-0268) and the oligonucleotides have at least 5 to 50% modified nucleotides (see entire document, at least para 0041-0056).
         It would have been a prima facie obvious to one of the ordinary person skilled in the art before the effective filing data of the invention to modify the method as taught by Ke et al. with the LNA modified oligonucleotides as taught by Kauppinen et al. to improve the specificity of the method. The ordinary person skilled in the art would have motivated to combine the method as taught by Ke et al. with LNA modified oligonucleotide as taught by Kauppinen et al. and have a reasonable expectation of success that the combination would improve the specificity of the method because Kauppinen et al. explicitly taught that the LNA modified oligonucleotides high affinity and duplex stabilizing properties (see at least para 0018-0020) and use of said 
                                                    Conclusion
                 No claims are allowable. 
         Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783.  The examiner can normally be reached on 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https:// ppair- my. uspto. gov/ pair/ 

/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637